MEMORANDUM *
Carlos David Gonzalez-Bustamante appeals his sentence imposed following conviction by jury of attempting to enter the United States after deportation and making a false claim of United States citizenship in violation of 8 U.S.C. § 1326 and 18 U.S.C. § 911, respectively. We have jurisdiction, 28 U.S.C. § 1291, and affirm. The parties are familiar with the facts, therefore, we discuss only those necessary to our analysis.
Bustamante asserts that his conviction under California law for assault with a deadly weapon in violation of CahPenal Code § 245(a)(2) does not constitute a “crime of violence” for purposes of sentence enhancement under U.S.S.G. § 2L1.2 because, he argues, that requires a finding of specific intent, but the California crime for which he was convicted is only a general intent crime. We disagree. Our precedent instructs that a “crime of violence” does not require a finding of intentional use of force. United States v. Trinidad-Aquino, 259 F.3d 1140, 1146 (9th Cir.2001).
Bustamante’s remaining contention which we review for plain error is that 18 U.S.C. § 3583, which authorizes a term of supervised release, violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This argument is foreclosed by our recent decision in United States v. Liero, 298 F.3d 1175 (9th Cir.2002).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.